DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin O. Grange, Reg. # 60,793 on 09/09/2021.  

This listing of claims will replace all prior versions of claims:
1.	(Currently amended) A method comprising:
determining, by a virtualization manager, that there is a requirement to provide a direct communicative coupling between a virtual machine executed by a first host system and one of a plurality of host systems;
selecting a second host system as the one of the plurality of host systems, wherein the second host system is selected responsive to (i) configuration information for the second host system at least partially matching configuration information for the first host system, (ii) a hardware interface of the second host system being free of network traffic for a threshold period of time, and (iii) a determination that providing the direct communicative coupling between the virtual machine and the second host system will not cause an error in a second virtual machine executed on the second host system; and
, wherein the direct communicative coupling provides the virtual machine with exclusive control of resources of the second host system.
2.	(Previously presented) The method of claim 1, further comprising:
determining, by the virtualization manager, that a network interface card (NIC) is initially indirectly communicatively coupled to the virtual machine and a third virtual machine.
3.	(Previously presented) The method of claim 2, wherein the hardware interface is a second NIC, wherein the selecting the second host system comprises selecting the second NIC, and wherein the providing the direct communicative coupling comprises providing the direct communicative coupling between the second host system and the virtual machine via the second NIC.
4.	(Original) The method of claim 1, wherein the determining that there is the requirement to provide direct communicative coupling further comprises determining, by the virtualization manager, that the virtual machine is to perform a processing task for which the virtual machine needs exclusive control of resources of a host system.
5.	(Original) The method of claim 4, wherein the processing task comprises at least one of an image processing, mathematical computational processing, or data querying.
6.	(Original) The method of claim 1, further comprising:

7.	(Previously presented) The method of claim 1, wherein the hardware interface is at least one of an internet protocol (IP) interface, a bridge interface, a virtual local area network (VLAN) interface, a network interface card (NIC), or a NIC bond.
8.	(Previously presented) The method of claim 1, further comprising:
determining, by the virtualization manager, that network traffic to a second virtual machine executed by the first host system is routed through a first hardware interface of the first host system; and
sending a notification to a client system indicating that the network traffic to the second virtual machine is routed through a first hardware interface of the first host system and indicating the hardware interface of the second host system is available responsive to the configuration information for the second host system.
9.	(Original) The method of claim 8, wherein the notification further comprises the configuration information for the second host system.
10.	(Previously presented) The method of claim 1, further comprising:

sending a notification to a client system indicating that the direct communicative coupling between the virtual machine and the first host system via the first hardware interface would cause a system error, wherein the system error is at least one of a disruption or failure or processing tasks performed by other virtual machines because of inadequate processing resources of the first host system or damaging of files stored at the first host system that are being accessed by the other virtual machines if disconnected by providing the direct communicative coupling between the virtual machine and the first host system.
11-20.	(Canceled)
21.	(Currently amended) A non-transitory computer-readable storage medium, having instructions stored therein, which when executed, cause a processing device to:
determine that there is a requirement to provide direct communicative coupling between a virtual machine executed by a first host system and one of a plurality of host systems;
select a second host system as the one of the plurality of host systems, wherein the second host system is selected responsive to (i) configuration information for the second host system at least partially matching configuration information for the first host system, (ii) a hardware interface of the second host system being free of network traffic for a threshold period of time, and (iii) a determination that providing the direct communicative coupling between the virtual machine and the second host system will 
provide direct communicative coupling between the second host system and the virtual machine via the hardware interface of the second host system, wherein the direct communicative coupling provides the virtual machine with exclusive control of resources of the second host system.
22.	(Previously presented) The non-transitory computer-readable storage medium of claim 21, wherein the processing device is further to:
determine that a network interface card (NIC) is initially indirectly communicatively coupled to the virtual machine and a third virtual machine.
23.	(Previously presented) The non-transitory computer-readable storage medium of claim 21, wherein the hardware interface is a second NIC, wherein the processing device, to select the second host system, is to select the second NIC, and wherein the processing device, to provide the direct communicative coupling, is to provide the direct communicative coupling between the second host system and the virtual machine via the second NIC.
24.	(Previously presented) The non-transitory computer-readable storage medium of claim 21, wherein the processing device, to determine that there is the requirement to provide direct communicative coupling, is further to determine that the virtual machine is to perform a processing task for which the virtual machine needs exclusive control of resources of a host system.

26.	(Currently amended) A system comprising:
a memory device; and
a processing device operatively coupled to the memory device, the processing device to:
determine that there is a requirement to provide direct communicative coupling between a virtual machine executed by a first host system and one of a plurality of host systems;
select a second host system from the plurality of host systems, wherein the second host system is selected responsive to (i) configuration information for the second host system at least partially matching configuration information for the first host system, (ii) a hardware interface of the second host system being free of network traffic for a threshold period of time, and (iii) a determination that providing the direct communicative coupling between the virtual machine and the second host system will not cause an error in a second virtual machine executed on the second host system; and
provide a direct communicative coupling between the second host system and the virtual machine via the hardware interface of the second host system, wherein the direct communicative coupling provides the virtual machine with exclusive control of resources of the second host system.

determine that a network interface card (NIC) is initially indirectly communicatively coupled to the virtual machine and a third virtual machine.
28.	(Currently amended) The system of claim 26, wherein the hardware interface is a second NIC, wherein the processing device, to select the second host system, is to select the second NIC, and wherein the processing device, to provide the direct communicative coupling, is to provide the direct communicative coupling between the second host system and the virtual machine via the second NIC.
29.	(Previously presented) The system of claim 26, wherein the processing device, to determine that there is the requirement to provide direct communicative coupling, is further to determine that the virtual machine is to perform a processing task for which the virtual machine needs exclusive control of resources of a host system.
30.	(Previously presented) The system of claim 29, wherein the processing task comprises at least one of an image processing, mathematical computational processing, or data querying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BING ZHAO/Primary Examiner, Art Unit 2198